33 So.3d 883 (2010)
In re William H. SIBLEY.
No. 2010-OB-0668.
Supreme Court of Louisiana.
April 20, 2010.

ORDER
On March 12, 2010, respondent pled guilty in the United States District Court for the Southern District of Texas to one count of conspiracy to launder monetary instruments. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by William Hugh Sibley, Louisiana Bar Roll number 12057, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of William Hugh Sibley for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that William Hugh Sibley shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana